Smith, J.
— “ Upon the whole, considering the relations in which the parties stood, that by these conveyances Joseph Wright stripped himself of all his property; that he did so with the intention of preventing it from being taken for the payment of the debts due the complainant, and for which he had become security; that the deed was executed without the knowledge of Isaac Wright, the only one of the grantees by whom anything like an adequate consideration is claimed to have been paid; the very indefinite and unsatisfactory statement of the amount of the consideration which he alleges he paid, at intervals, through a long course of years, in money and groceries, of which he seems to have kept no account whatever, and of which there is no averment or proof of any specific sums or amounts; and that Joseph Wright was permitted to continue in the full use and enjoyment of all the property thus attempted to be transferred until his death; we think the presumptions against the validity of both the deed and bill of sale, are so strong that they ought not to be supported. A deed must be founded upon a valuable consideration, and must also be bona fide, to be valid as against existing creditors, and taking into view all the circumstances of the present case, it appears to us that neither of the instruments referred to, can be so *256regarded. Venable and Others, v. The Bank of the United States, 2 Peters’s R. 107; 1 Story’s Eq. § 353.”
Decree reversed and the cause remanded, with instructions to the Circuit Court to render a decree in conformity with the above opinion.